                                           Case 3:20-cv-00151-JCS Document 37 Filed 01/27/21 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                   6     ELIDIA M. DUARTE,                                   Case No. 20-cv-00151-JCS
                                                        Plaintiff,
                                   7
                                                                                             ORDER GRANTING MOTION TO
                                                 v.                                          DISMISS WITH LEAVE TO AMEND
                                   8
                                         ANDREW SAUL,                                        Re: Dkt. No. 26
                                   9
                                                        Defendant.
                                  10
                                  11          Plaintiff Elidia Duarte, who initially brought this case pro se in January of 2020, asserts a

                                  12   number of statutory and constitutional claims against Defendant Andrew Saul, Commissioner of
Northern District of California
 United States District Court




                                  13   Social Security (the “Commissioner”), alleging procedural and substantive errors in the

                                  14   Commissioner’s handing of disputes regarding Duarte’s entitlement to disability benefits. While

                                  15   this case was pending and the Commissioner had not yet been served, Duarte appeared for a

                                  16   hearing before an administrative law judge (“ALJ”) in February of 2020, but no decision has yet

                                  17   issued. See Anderson Decl. (dkt. 26-1) ¶ 6. The Commissioner filed a motion to dismiss, arguing

                                  18   that the Court lacks subject matter jurisdiction for failure to exhaust administrative remedies, that

                                  19   certain of Duarte’s claims are moot because the Commissioner has complied with her requests,

                                  20   and that Duarte fails to state a claim on which relief may be granted. In November of 2020,

                                  21   Duarte retained counsel, who filed an opposition brief on her behalf.

                                  22          Duarte’s opposition brief (dkt. 30) is only loosely connected to her complaint. It does not

                                  23   address all of the claims actually asserted in her complaint, and includes arguments based on the

                                  24   Commissioner’s failure to issue a decision within ninety days after the February 2020 ALJ

                                  25   hearing—which is not an issue raised in the complaint because the hearing had not occurred at the

                                  26   time the complaint was filed. The briefing does not assist the Court in evaluating whether to

                                  27   dismiss each of the claims raised in the complaint.

                                  28          The Court concludes that the current complaint has been superseded by events and does
                                           Case 3:20-cv-00151-JCS Document 37 Filed 01/27/21 Page 2 of 2




                                   1   not sufficiently put the Commissioner on notice of the claims Duarte now intends to pursue. The

                                   2   case would benefit from a complaint prepared with the assistance of counsel, in order to align the

                                   3   complaint with the arguments Duarte’s counsel intends to pursue on her behalf. The

                                   4   Commissioner’s motion is therefore GRANTED, and the complaint is DISMISSED with leave to

                                   5   amend. Duarte shall file an amended complaint no later than February 12, 2021. The

                                   6   Commissioner shall answer or otherwise respond to the amended complaint no later than two

                                   7   weeks after it is filed.

                                   8           If the Commissioner intends to file a ceritifed administrative record pursuant to Civil Local

                                   9   Rule 16-5, the parties shall meet and confer to determine an appropriate deadline to do so, taking

                                  10   into account both the existing delays of which Duarte complains and the challenges in preparing

                                  11   the record in light of the COVID-19 pandemic. If the parties cannot agree on a deadline, they may

                                  12   file a joint letter brief not exceeding five pages presenting their respective positions, no later than
Northern District of California
 United States District Court




                                  13   three weeks after Duarte files her amended complaint.

                                  14           The hearing on the motion to dismiss previously set for January 29, 2021 is VACATED.

                                  15   The case management conference set for the same time is CONTINUED to 2:00 PM the same day.

                                  16           IT IS SO ORDERED.

                                  17   Dated: January 27, 2021

                                  18                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  19                                                     Chief Magistrate Judge
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                          2
